Citation Nr: 9934682	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than October 8, 
1997, for the assignment of a 20 percent rating for the 
service-connected left leg disability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  An 
attempt to VA treatment records in connection with the claim 
for increase was unavailing.  

2.  The veteran's claim for an increased rating for his 
service-connected left leg disability was received by VA on 
October 8, 1997.  

3.  The earliest date on which the medical evidence showed 
that the veteran's left leg disability had increased in 
severity was on January 20, 1998, the date of the VA 
examination scheduled in connection with his claim.  



CONCLUSION OF LAW

The criteria for an effective date earlier than October 8, 
1997 for the assignment of a 20 percent rating for the 
service-connected left leg disability have not been met.  
38 U.S.C.A. §§ 5110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400(o) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied in this regard that all relevant 
evidence has been obtained and that no further assistance to 
the veteran with respect to this claim is required to comply 
with 38 U.S.C.A. § 5107(a).  

The record included an October 1974 rating decision from the 
RO which established service connection and assigned a 10 
percent disability rating for the residuals of an in-service 
left leg fracture which resulted in the shortening of the 
veteran's left leg.  

In October 8, 1997 the RO received the veteran's claim for an 
increased rating for his left leg disability.  

A January 1998 VA report of examination noted that the 
veteran's left leg was shorter than his right leg by 1.25 to 
1.75 inches.  The report also noted degenerative joint 
disease of the veteran's left ankle and thigh pain in 
association with the fracture.  

In January 1998, in connection with a request for VA 
treatment records, it was noted that there were "NONE" for 
the veteran for the past year.  

As indicated hereinabove, the veteran contends that he is 
entitled to an effective date earlier than October 8, 1997, 
for the award of a 20 percent rating for the service-
connected left leg disability.  

The applicable regulations concerning effective dates state 
that, except as otherwise provided, the effective date for an 
increased evaluation will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The effective date of an 
award of increased compensation is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).  

As noted hereinabove, pursuant to the provisions of 38 C.F.R. 
§ 3.400(o)(2), the earliest effective date in this case could 
be no earlier than one year prior to October 8, 1997, but 
only if it was factually ascertainable that the veteran's 
left leg disability had increase in severity.  

The record contains no medical evidence of deterioration of 
the veteran's left leg disability prior to the January 1998 
VA medical examination scheduled in connection with the claim 
for increase.  

It is pertinent to note in this regard that no VA treatment 
records could be obtained for the period in connection with 
the January 1998 request made by the RO.  The veteran also 
has submitted no competent evidence to support his lay 
assertions of increased disability at an earlier date.  Thus, 
from the record, it cannot be factually ascertained that the 
veteran's left leg disability had worsened prior to the time 
of the VA examination.  

As it was first factually ascertainable that the veteran's 
left leg disability had increased in severity in January 
1998, the claim for an effective date earlier than October 8, 
1997 for increased disability compensation must be denied by 
operation of law.  38 C.F.R. § 3.400(o)(2).  






ORDER

The claim for an effective date earlier than October 8, 1997, 
for the assignment of the 20 percent rating for the veteran's 
left leg disability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

